Name: Commission Regulation (EEC) No 2895/88 of 20 September 1988 re-establishing the levying of customs duties on garments, other than knitted or crocheted, products of category 78 (order No 40.0780), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 88No L 261 /6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2895/88 of 20 September 1988 re-establishing the levying of customs duties on garments, other than knitted or crocheted, products of category 78 (order No 40.0780), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply Whereas on 13 September 1988 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of garments, other than knitted or crocheted, products of category 78 (order No 40.0780), the relevant ceiling amounts to 83 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 As from 24 September 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category CN code Description 40.0780 78 (tonnes) 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 621 1 42 90 621 1 43 90 Garments , other than knitted or crocheted, excluding garments of categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29, 68 , 72, 76 and 77 (') OJ No L 367, 28 . 12. 1987, p. 58 . 0 OJ No L 367, 28 . 12. 1987, p. 1 . 21 . 9 . 88 Official Journal of the European Communities No L 261 /7 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1988 . For the Commission COCKFIELD Vice-President